        Case 2:20-cv-00074-CKD Document 32 Filed 01/28/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                   No. 2:20-cv-0074 CKD P
12                        Plaintiff,
13             v.                                         ORDER
14    L. YBARRA,
15                        Defendant.
16

17            Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed.

18            Accordingly, IT IS HEREBY ORDERED that defendant shall notify this court, within

19   seven days, whether he has any objection to the dismissal of this action. Should defendant fail to

20   respond, plaintiff’s request will be granted pursuant to Fed. R. Civ. P. 41(a)(2).

21   Dated: January 28, 2021
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27
     12/howe0074.59a
28
